Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 
 

 

United States of America gaps <a rotective Order
v. | bocunene I Cr. 262 (RMB)
Pape at Bd a
los weer
Po aE led :
Christian Gonzalez et al., i pee PRONICALLY FILED
(POC
Defendant. || DANE TILED: “TS \E\
i Te —

 

 

 

 

 

 

Upon the application of the United States of America, with the consent of the undersigned
counsel, and the defendants having requested discovery under Fed. R. Crim. P. 16, the Court
hereby finds and orders as follows:

1, Disclosure Material. The Government will make disclosure to the defendants of
decuments, objects and information, including electronically stored information CES”), pursuant
to Federal Rule of Criminal Procedure 16, 18 U.S.C. § 3500, and the Government’s general
obligation to produce exculpatory and impeachment material in criminal cases, all of which will
be referred to herein as “Disclosure Materia!.” The Disclosure Material may include material that
(1) affects the privacy and confidentiality of individuals and entities; (2) would impede, if
prematurely disclosed, the Government’s ongoing investigation of uncharged individuals; and (3)
is not authorized to be disclosed to the public or disclosed beyond that which is necessary for the
defense of this criminal case.

2. Sensitive Disclosure Material. Certain of the Disclosure Material, referred to herein as
“Sensitive Disclosure Material,” contains information that identifies, or could lead to the
identification of, witnesses who may be subject to intimidation or obstruction, and whose lives,
persons, and property, as well as the lives, persons and property of ioved ones, will be subject to

tisk of harm absent the protective considerations set forth herein. Materials to be produced by the

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 3 of 8

Government and which contain Sensitive Disclosure Material may be designated as “Sensitive
Disclosure Material” by the Government and conspicuously marked as such, either by marking the
materials themselves; the file names of the materials; or the folders containing the materials, with
the words “Sensitive Disclosure Material.” The Government’ s designation of material as Sensitive
Disclosure Material will be controlling absent contrary order of the Court.

3. Facilitation of Discovery. The entry of a protective order in this case will permit the
Government to produce expeditiously the Disclosure Material without further litigation or the need
for redaction. It will also afford the defense prompt access to those materials, in unredacted form,
which will facilitate the preparation of the defense.

4, Good Cause. There is good cause for entry of the protective order set forth herein.

Accordingly it is hereby Ordered:

5. Disclosure Material shall not be disclosed by the defendants or defense counsel,
including any successor counsel (“the defense”) other than as set forth herein, and shall be used
by the defense solely for purposes of defending this action. The defense shall not post any
Disclosure Material or Sensitive Disclosure Material on any Internet site or network site! to which
persons other than the parties hereto have access, and shall not disclose any Disclosure Material

to the media or any third party except as set forth below.

 

' This does not prohibit counsel for any defendant from using secure private web services, such as
“Drop Box,” to store Disclosure Material or Sensitive Disclosure Material, provided that the only
people with access to such services are those authorized herein to receive Disclosure Material or
Sensitive Disclosure Material, or to transfer such material to such authorized recipients.

2

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 4 of 8

6. Disclosure Material that is not Sensitive Disclosure Material may be disclosed by
counsel to: (a) the defendant for purposes of defending this action, (b) personnel for whose conduct
counsel is responsible, i.e., personnel employed by or retained by counsel, as needed for purposes
of defending this action; or (c) prospective witnesses for purposes of defending this action.

7. Sensitive Disclosure Material may be disclosed by counsel to the defendant and to
personnel for whose conduct counsel is responsible, 7.¢., personnel employed by or retained by
counsel, as needed for purposes of defending this action; however, Sensitive Disclosure Material
shall be kept in the sole possession of counsel or personnel for whose conduct counsel is
responsible; shall not be reviewed or maintained by the defendant outside the presence of counsel
or personnel for whose conduct counsel is responsible; and shall not be copied or otherwise
recorded by the defendant.

8. The Government may authorize, in writing, disclosure of Disclosure Material and
Sensitive Disclosure Material beyond that otherwise permitted by this Order without further Order
of this Court.

9. This Order does not prevent the disclosure of any Disclosure Material in any hearing or
trial held in this action, or to any judge or magistrate judge, for purposes of this action. However,
Sensitive Disclosure Material pertinent to any motion before the Court should initially be filed
under seal, absent consent of the Government or Order of the Court. All filings should comply
with the privacy protection provisions of Fed. R. Crim. P. 49.1.

Return or Destruction of Material

10. Except for Disclosure Material that has been made part of the record of this case, the

defense shall return to the Government or securely destroy or delete all Disclosure Material,
3

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 5 of 8

including the seized ESI Disclosure Material, within 30 days of the expiration of the period for
direct appeal from any verdict in the above-captioned case; the period of direct appeal from any
order dismissing any of the charges in the above-captioned case; or the granting of any motion
made on behalf of the Government dismissing any charges in the above-captioned case, whichever
date is later. This provision does not apply to any Disclosure Material or ESI that belongs to the
defendant. Notwithstanding the foregoing, the defense shall not be required to return, destroy, or
delete any disclosure material to the extent such return, destruction, or deletion would conflict with
any applicable professional or ethical obligation or responsibility of the defense.

11. The defense shall provide a copy of this Order to prospective witnesses and persons
retained by counsel to whom the defense has disclosed Disclosure Material or the Government’s
ESI production. All such persons shall be subject to the terms of this Order. Defense counsel shall

maintain a record of what information has been disclosed to which such persons.

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 6 of 8

Retention of Jurisdiction

12. The provisions of this order shall not terminate at the conclusion of this criminal

prosecution and the Court will retain jurisdiction to enforce this Order following termination of

the case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: __/s/ Matthew R. Shahabian
Matthew R. Shahabian
Assistant United States Attorney

 

Glenn A. Garber, Esq.
Counsel for Christian Gonzalez

 

David Touger, Esq.
Counsel for Jose Barriera

/s/ David J. Cohen

 

David Cohen, Esq.
Counsel for Alejandro Osario

SO ORDERED:
Dated: New York, New York
July _, 2021

Date: 6/21/2021

Date:

 

Date:

 

Date: 7/7/2021

 

THE HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 7 of8

Retention of Jurisdiction
12. The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: _/s/ Matthew R. Shahabian Date: 6/21/2021
Matthew R. Shahabian
Assistant United States Attorney

Date: 7/2/2021

 

 

Glenn A. Garber, Esq.
Counsei for Christian Gonzalez,

Date:

 

 

David Touger, Esq.
Counsel for Jose Barriera

SO ORDERED:
Dated: New York, New York
June, 2021

 

THE HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JUDGE

 
Case 1:21-cr-00262-RMB Document 31 Filed 07/08/21 Page 8 of8

Retention of Jurisdiction
12, The provisions of this order shall not terminate at the conclusion of this criminal
prosecution and the Court will retain jurisdiction to enforce this Order following termination of
the case.
AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney

by: _/s/ Matthew R. Shahabian Date: 6/21/2021

Matthew R. Shahabian
Assistant United States Attorney

Date:

 

 

Glenn A. Garber, Esq.
Counsel for Christian Gonzalez

s ) Date: July 6, 2021

David Touger, Esq.
Counsel for Jose Barriera

SO ORDERED:

Dated: New York, New York
dome, 2021 e as

 

THE HONORABLE RICHARD M. BERMAN
UNITED STATES DISTRICT JODGE

 
